Exhibit 10.2

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT dated as of April 25, 2012 is by
and between Veeco Instruments Inc., a Delaware corporation, and John R. Peeler.

 

The parties wish to amend the Employment Agreement dated effective July 1, 2007,
as amended December 31, 2008 and June 11, 2010 (the “Agreement”).  Capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the Agreement.

 

The parties hereby agree as follows:

 

1.             The Company’s agreement to reimburse the reasonable housing
expenses for Mr. Peeler in the Woodbury, New York area and his transportation
expenses to/from the Woodbury area from/to his home in Maryland, including tax
gross-up for these amounts, shall be amended as follows:

 

(a)           Such reimbursement shall continue to be payable through April 25,
2015, provided that Mr. Peeler continues to serve in good standing as Chief
Executive Officer of the Company

 

(b)           Such amounts, including the tax gross-up, shall not exceed
$150,000 per year.

 

2.             Except as amended hereby, the Agreement shall continue in
accordance with its terms.

 

The parties have executed this Amendment as of the date first above written.

 

VEECO INSTRUMENTS INC.

 

EXECUTIVE

 

 

 

By:

/s/ Edward H. Braun

 

/s/ John R. Peeler

Name:

Edward H. Braun

 

John R. Peeler

Title:

Chairman

 

 

 

--------------------------------------------------------------------------------